Counsel for all parties have joined in an application to this court for an order extending the time beyond the usual limit of forty-five days, within which they may file their respective petitions for the writs of certiorari, to remove the cause to this court for review. Acts 1925, Chapter 100.
It is stated in the application, filed April 24, 1928, that final decree was entered by the Court of Appeals on March 23, 1928, and that within the time allowed by the rules of that court, both parties filed petitions for rehearing, which are yet pending and which cannot be disposed of until the next opinion day of the Court of Appeals on May 11, 1928.
The order applied for is unnecessary and will not be granted. The statute provides that petition for certiorari to review the action of the Court of Appeals "shall be filed in the Supreme Court within forty-five days after final decree in the Court of Appeals, including decree upon any application to that court for a rehearing or for different or additional findings." Acts 1925, Chapter 100, section 14.
By the language quoted, the words, "final decree in the Court of Appeals," are defined to include decree upon application for rehearing or for different or additional findings of fact; and when application for any such decree is made to the Court of Appeals, within the time and in the manner provided by the rules of that court, *Page 17 
the forty-five days allowed for the filing of petition forcertiorari in this court begin to run and are computed only from the date decree is entered by the Court of Appeals upon such application.
This is made clear by the final provision of Section 14 of the statute, that the time for filing petition for certiorari may be extended "for an additional time not to exceed ninety daysafter final decree as above defined in the Court of Appeals." *Page 18